Order denying plaintiff’s motion for examination of the defendant before trial reversed upon the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs; examination to proceed on five days’ notice at Kings County Special Term, Part 2. The plaintiff was entitled to the examination sought by way of proving the allegations of his complaint. Any delay in seeking this examination has not operated to the disadvantage of the defendant. The lapse of time between the commencement of this action and the seeking of the examination affords no bar to its being had. Lazansky, P. J., Young, Kapper, CarsweE and Davis, JJ., concur.